IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MONTGOMERY COUNTY TAX CLAIM                : No. 128 MM 2017
BUREAU                                     :
                                           :
                                           :
            v.                             :
                                           :
                                           :
GRIMM BROTHERS REALTY, CO. AND             :
EASTERN MONTGOMERY COUNTY                  :
WASTE SYSTEM AUTHORITY AND                 :
NORRISTOWN MUNICIPAL WASTE                 :
AUTHORITY AND NORRISTOWN AREA              :
SCHOOL DISTRICT AND NORRISTOWN             :
BOROUGH                                    :
                                           :
                                           :
PETITION OF: GRIMM BROTHERS                :
REALTY, CO.                                :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.